              Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 1 of 10



 1                                                                           Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   NUE LLC d/b/a NUE SEATTLE, individually
10   and on behalf of all others similarly situated,
                                                             No. 2:20-cv-00676-RSL
11                                          Plaintiff,

12          v.                                               STIPULATED PROTECTIVE ORDER

13   OREGON MUTUAL INSURANCE
     COMPANY,
14
                                         Defendant.
15

16
     1.     PURPOSES AND LIMITATIONS
17
            Discovery in this action is likely to involve production of confidential, proprietary, or
18
     private information for which special protection may be warranted. Accordingly, the parties hereby
19
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
20
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
21
     protection on all disclosures or responses to discovery, the protection it affords from public
22
     disclosure and use extends only to the limited information or items that are entitled to confidential
23
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
24
     confidential information under seal.
25

26

     STIPULATED PROTECTIVE ORDER - 1                                      KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                                      1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 2 of 10



 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: confidential insurance policy, underwriting and claims

 4   information, business and accounting records relating to profit and loss statements, including but

 5   not limited to payroll, tax, revenue, income, equipment, transaction, and other financial data.

 6   3.     SCOPE

 7          The protections conferred by this agreement cover not only confidential material (as

 8   defined above), but also (1) any information copied or extracted from confidential material; (2) all

 9   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

10   conversations, or presentations by parties or their counsel that might reveal confidential material.

11          However, the protections conferred by this agreement do not cover information that is in

12   the public domain or becomes part of the public domain through trial or otherwise.

13   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

14          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

15   or produced by another party or by a non-party in connection with this case only for prosecuting,

16   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

17   categories of persons and under the conditions described in this agreement. Confidential material

18   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

19   that access is limited to the persons authorized under this agreement.

20          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

21   by the court or permitted in writing by the designating party, a receiving party may disclose any

22   confidential material only to:

23                  (a)     the receiving party’s counsel of record in this action, as well as employees

24   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

25                  (b)     the officers, directors, and employees (including in house counsel) of the

26   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

     STIPULATED PROTECTIVE ORDER - 2                                      KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                                      1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 3 of 10



 1   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 2   designated;

 3                   (c)     experts and consultants to whom disclosure is reasonably necessary for this

 4   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 5                   (d)     the court, court personnel, and court reporters and their staff;

 6                   (e)     copy or imaging services retained by counsel to assist in the duplication of

 7   confidential material, provided that counsel for the party retaining the copy or imaging service

 8   instructs the service not to disclose any confidential material to third parties and to immediately

 9   return all originals and copies of any confidential material;

10                   (f)     during their depositions, witnesses in the action to whom disclosure is

11   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

12   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

13   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

14   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

15   under this agreement;

16                   (g)     the author or recipient of a document containing the information or a

17   custodian or other person who otherwise possessed or knew the information.

18           4.3     Filing Confidential Material. Before filing confidential material or discussing or

19   referencing such material in court filings, the filing party shall confer with the designating party,

20   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

21   remove the confidential designation, whether the document can be redacted, or whether a motion

22   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

23   designating party must identify the basis for sealing the specific confidential information at issue,

24   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

25   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

26   the standards that will be applied when a party seeks permission from the court to file material

     STIPULATED PROTECTIVE ORDER - 3                                       KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                                       1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 4 of 10



 1   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

 2   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

 3   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 4   the strong presumption of public access to the Court’s files.

 5   5.     DESIGNATING PROTECTED MATERIAL

 6          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 7   or non-party that designates information or items for protection under this agreement must take

 8   care to limit any such designation to specific material that qualifies under the appropriate

 9   standards. The designating party must designate for protection only those parts of material,

10   documents, items, or oral or written communications that qualify, so that other portions of the

11   material, documents, items, or communications for which protection is not warranted are not swept

12   unjustifiably within the ambit of this agreement.

13          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

14   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

15   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

16   and burdens on other parties) expose the designating party to sanctions.

17          If it comes to a designating party’s attention that information or items that it designated for

18   protection do not qualify for protection, the designating party must promptly notify all other parties

19   that it is withdrawing the mistaken designation.

20          5.2     Manner and Timing of Designations. Except as otherwise provided in this

21   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

22   ordered, disclosure or discovery material that qualifies for protection under this agreement must

23   be clearly so designated before or when the material is disclosed or produced.

24                  (a)     Information in documentary form: (e.g., paper or electronic documents and

25   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

26   the designating party must affix the word “CONFIDENTIAL” to each page that contains

     STIPULATED PROTECTIVE ORDER - 4                                      KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                                      1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 5 of 10



 1   confidential material. If only a portion or portions of the material on a page qualifies for protection,

 2   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

 3   markings in the margins).

 4                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 5   and any participating non-parties must identify on the record, during the deposition or other pretrial

 6   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 7   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 8   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 9   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

10   at trial, the issue should be addressed during the pre-trial conference.

11                  (c)     Other tangible items: the producing party must affix in a prominent place

12   on the exterior of the container or containers in which the information or item is stored the word

13   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

14   the producing party, to the extent practicable, shall identify the protected portion(s).

15          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

16   designate qualified information or items does not, standing alone, waive the designating party’s

17   right to secure protection under this agreement for such material. Upon timely correction of a

18   designation, the receiving party must make reasonable efforts to ensure that the material is treated

19   in accordance with the provisions of this agreement.

20   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

21          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

22   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

24   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

25   challenge a confidentiality designation by electing not to mount a challenge promptly after the

26   original designation is disclosed.

     STIPULATED PROTECTIVE ORDER - 5                                       KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                                        1201 Third Avenue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
              Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 6 of 10



 1           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 2   regarding confidential designations without court involvement. Any motion regarding confidential

 3   designations or for a protective order must include a certification, in the motion or in a declaration

 4   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 5   affected parties in an effort to resolve the dispute without court action. The certification must list

 6   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 7   to-face meeting or a telephone conference.

 8           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

 9   intervention, the designating party may file and serve a motion to retain confidentiality under Local

10   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

11   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

12   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

13   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

14   the material in question as confidential until the court rules on the challenge.

15   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

16   LITIGATION

17           If a party is served with a subpoena or a court order issued in other litigation that compels

18   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

19   must:

20                  (a)     promptly notify the designating party in writing and include a copy of the

21   subpoena or court order;

22                  (b)     promptly notify in writing the party who caused the subpoena or order to

23   issue in the other litigation that some or all of the material covered by the subpoena or order is

24   subject to this agreement. Such notification shall include a copy of this agreement; and

25                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

26   the designating party whose confidential material may be affected.

     STIPULATED PROTECTIVE ORDER - 6                                      KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                                      1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 7 of 10



 1   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 3   material to any person or in any circumstance not authorized under this agreement, the receiving

 4   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

 5   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 6   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 7   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 8   Bound” that is attached hereto as Exhibit A.

 9   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

10   MATERIAL

11          When a producing party gives notice to receiving parties that certain inadvertently

12   produced material is subject to a claim of privilege or other protection, the obligations of the

13   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

14   is not intended to modify whatever procedure may be established in an e-discovery order or

15   agreement that provides for production without prior privilege review. The parties agree to the

16   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

17   10.    NON TERMINATION AND RETURN OF DOCUMENTS

18          Within 60 days after the termination of this action, including all appeals, each receiving

19   party must return all confidential material to the producing party, including all copies, extracts and

20   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

21          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

22   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

23   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

24   product, even if such materials contain confidential material.

25          The confidentiality obligations imposed by this agreement shall remain in effect until a

26   designating party agrees otherwise in writing or a court orders otherwise.

     STIPULATED PROTECTIVE ORDER - 7                                      KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                                      1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 8 of 10



 1

 2                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 3

 4   DATED: June 9, 2020                                  s/ Amy Williams-Derry
                                                                     Amy Williams-Derry
 5                                                                    Attorney for Plaintiff
 6
     DATED: June 9, 2020                                  s/ Lind Stapley
 7
                                                                          Lind Stapley
 8                                                                   Attorney for Defendant

 9
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
10
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
11
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
12
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
13
     documents, including the attorney-client privilege, attorney work-product protection, or any other
14
     privilege or protection recognized by law.
15

16
     DATED this 11th day of June, 2020.
17

18

19                                                        A
                                                          Robert S. Lasnik
20                                                        United States District Judge
21

22
     Presented By:
23
            DATED this 9th day of June, 2020.
24                                                KELLER ROHRBACK L.L.P.
25                                                By: s/ Lynn L. Sarko
                                                  By: s/ Amy Williams-Derry
26                                                By: s/ Ian S. Birk
                                                  By: s/ Gretchen Freeman Cappio
     STIPULATED PROTECTIVE ORDER - 8                                    KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                                    1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
            Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 9 of 10



 1                                      By: s/ Irene M. Hecht
                                        By: s/ Maureen Falecki
 2                                      By: s/ Nathan L. Nanfelt
                                           Lynn L. Sarko, WSBA #16569
 3                                         Amy Williams-Derry, WSBA #28711
                                           Ian S. Birk, WSBA #31431
 4                                         Gretchen Freeman Cappio, WSBA #29576
                                           Irene M. Hecht, WSBA #11063
 5                                         Maureen Falecki, WSBA #18569
                                           Nathan L. Nanfelt, WSBA #45273
 6                                         1201 Third Avenue, Suite 3200
                                           Seattle, WA 98101
 7                                         Telephone: (206) 623-1900
                                           Fax: (206) 623-3384
 8                                         Email: ibirk@kellerrohrback.com
                                           Email: lsarko@kellerrohrback.com
 9                                         Email: gcappio@kellerrohrback.com
                                           Email: ihecht@kellerrohrback.com
10                                         Email: awilliams-derry@kellerrohrback.com
                                           Email: mfalecki@kellerrohrback.com
11                                         Email: nnanfelt@kellerrohrback.com

12                                      By: s/ Alison Chase
                                           Alison Chase, pro hac vice forthcoming
13                                         801 Garden Street, Suite 301
                                           Santa Barbara, CA 93101
14                                         Telephone: (805) 456-1496
                                           Fax: (805) 456-1497
15                                         Email: achase@kellerrohrback.com

16                                      Attorneys for Plaintiff and the Proposed Classes

17                                      SOHA & LANG, P.S.
18                                      By: s/ Lind Stapley
                                           R. Lind Stapley, WSBA #19512
19
                                           1325 Fourth Avenue, Suite 2000
20                                         Seattle, WA 98101-2570
                                           Phone: (206) 624-1800
21                                         Email: stapley@sohalang.com
22                                      Attorneys for Defendant
23

24

25

26

     STIPULATED PROTECTIVE ORDER - 9                        KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                       1201 Third Avenue, Suite 3200
                                                                  Seattle, W A 98101-3052
                                                               TELEPHONE: (206) 623-1900
                                                               FACSIMILE: (206) 623-3384
              Case 2:20-cv-00676-RSL Document 16 Filed 06/11/20 Page 10 of 10



 1                                              EXHIBIT A
 2
                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
             I,   ____________________________________           [print    or   type      full     name],   of
 4
     ____________________________________ [print or type full address], declare under penalty of
 5
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Western District of Washington on _________
 7
     in the case of Nue LLC dba Nue Seattle v. Oregon Mutual Insurance Co., No. 2:20-cv-00676-RSL.
 8
     I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9
     understand and acknowledge that failure to so comply could expose me to sanctions and
10
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11
     any information or item that is subject to this Stipulated Protective Order to any person or entity
12
     except in strict compliance with the provisions of this Order.
13
             I further agree to submit to the jurisdiction of the United States District Court for the
14
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
15
     Order, even if such enforcement proceedings occur after termination of this action.
16
     Date:
17
     City and State where sworn and signed:
18
     Printed name:
19
     Signature:
20

21

22

23

24

25

26

     STIPULATED PROTECTIVE ORDER - 10                                     KELLER ROHRBACK L.L.P.
     (2:20-cv-00676-RSL)                                                    1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
